Citation Nr: 1038114	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
post gunshot left mandible with nasal columella, left stenotic 
vestibule.  

2.  Entitlement to an initial rating in excess of 10 percent for 
a speech abnormality.  

3.  Entitlement to an initial rating in excess of 10 percent for 
left maxillary sinusitis.  

4.  Entitlement to an effective date prior to October 16, 2000, 
for the grant of service connection for post gunshot left 
mandible with nasal columella, left stenotic vestibule.  

5.  Entitlement to an effective date prior to October 16, 2000, 
for the grant of service connection for a deviated nasal septum.  

6.  Entitlement to an effective date prior to October 16, 2000, 
for the grant of service connection for a speech abnormality.  

7.  Entitlement to an effective date prior to October 16, 2000, 
for the grant of service connection for left maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision rendered by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That decision granted service connection for post 
gunshot left mandible with nasal columella, left stenotic 
vestibule; a deviated nasal septum; a speech abnormality; and, 
left maxillary sinusitis effective from October 16, 2000.  

A hearing was held on July 13, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before the undersigned acting Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision in the 
appeal, the Board received a request from the appellant to 
withdraw the appeal of the issues of entitlement to higher 
initial ratings for his service-connected post gunshot left 
mandible with nasal columella, left stenotic vestibule; a speech 
abnormality; and, left maxillary sinusitis.  

2.  On October 16, 2000, the RO received an informal claim for 
service connection for post gunshot left mandible with nasal 
columella, left stenotic vestibule; a deviated nasal septum; a 
speech abnormality; and, left maxillary sinusitis.  

3.  Prior to October 16, 2000, there was no communication from 
the Veteran or his representative that may be construed as a 
formal or informal claim for service connection for post gunshot 
left mandible with nasal columella, left stenotic vestibule; a 
deviated nasal septum; a speech abnormality; and, left maxillary 
sinusitis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for the 
claims for higher initial ratings for service-connected post 
gunshot left mandible with nasal columella, left stenotic 
vestibule; a speech abnormality; and, left maxillary sinusitis 
has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for entitlement to an effective date prior to 
October 16, 2000, for the grant of service connection for post 
gunshot left mandible with nasal columella, left stenotic 
vestibule are not met.  38 U.S.C.A. §§ 5101, 5110(a) (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.159, 3.400 (2009).  

3.  The criteria for entitlement to an effective date prior to 
October 16, 2000, for the grant of service connection for 
deviated nasal septum as secondary to the service-connected 
disability of facial wound with muscle injury are not met.  38 
U.S.C.A. §§ 5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.155, 3.156, 3.159, 3.400 (2009).  

4.  The criteria for entitlement to an effective date prior to 
October 16, 2000, for the grant of service connection for a 
speech abnormality are not met.  38 U.S.C.A. §§ 5101, 5110(a) 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.159, 3.400 
(2009).  

5.  The criteria for entitlement to an effective date prior to 
October 16, 2000, for the grant of service connection for left 
maxillary sinusitis are not met.  38 U.S.C.A. §§ 5101, 5110(a) 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.159, 3.400 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, as will be discussed below, the Veteran has 
withdrawn his appeal for the issues of entitlement to a higher 
initial evaluation.  Therefore, no further discussion of the duty 
to notify and assist is necessary with regard to those issues.

With respect to the claims for earlier effective dates, the Board 
notes that such notice is unnecessary in this case because the 
Veteran is challenging the effective date for the grant of 
service connection for post gunshot left mandible with nasal 
columella, left stenotic vestibule; a deviated nasal septum; a 
speech abnormality; and, left maxillary sinusitis in a July 2007 
rating decision.  If, in response to notice of its decision on a 
claim for which VA has already given the § 5103 notice, VA 
receives a notice of disagreement that raises a new issue, § 
7105(d) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but § 5103 does 
not require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue. See VAOPGCPREC 
8-03 (December 22, 2003).  Thus, the Board finds that under the 
holding in VAOPGCPREC 8-03, further notice from VA to the Veteran 
is not required with regard to his claims for an earlier 
effective date prior to October 16, 2000, for the grant of 
service connection.

In addition, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, because the notice that was provided before 
service connection for post gunshot left mandible with nasal 
columella, left stenotic vestibule; a deviated nasal septum; a 
speech abnormality; and, left maxillary sinusitis was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

The Board further notes that the duty to assist the Veteran has 
been satisfied in this case.  His service treatment records as 
well as all identified and available post-service medical records 
are in the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claims.  The Veteran was 
also provided the opportunity to testify at a hearing before the 
Board.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by providing 
them a SOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  Hence, the case 
is ready for adjudication.  


I.  Issues Withdrawn on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in July 2010.  
During the hearing, the Veteran indicated that he wanted to 
withdraw the issues of entitlement to higher initial ratings for 
his service-connected post gunshot left mandible with nasal 
columella, left stenotic vestibule; a speech abnormality; and, 
left maxillary sinusitis.  Therefore, as the appellant has 
withdrawn the appeal of these issues, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of the issue, and they are dismissed.


II.  Earlier Effective Dates

The Veteran's claims for entitlement to an earlier effective date 
for the grant of service connection for post gunshot left 
mandible with nasal columella, left stenotic vestibule; a 
deviated nasal septum; a speech abnormality; and, left maxillary 
sinusitis stem from a July 2007 rating decision.  That decision 
granted service connection for those disabilities and assigned an 
effective date of October 16, 2000.  

The Veteran contends that he originally filed a claim for service 
connection in 1968.  In the alternative, he alleges that an 
effective date of February 15, 2000, is warranted because that is 
the date on which his attorney purportedly submitted an informal 
request for increased disability rating.  Specifically, appellant 
advances three theories in support of an earlier effective date.  

First, he contends that the disabilities were all present at the 
time of application for service connection in 1968, but were not 
adjudicated until 2007.  He states that the conditions "were 
ignored by the RO."  He also contends that he was not notified 
of his appellate rights following an April 1969 rating decision.  
Therefore, the appellant argues that these claims remained 
"pending and unadjudicated."  

Second, he asserts that additional service department records 
were submitted and that the grant of service connection should be 
effective from the date of his original application in 1968, 
pursuant to 38 C.F.R. § 3.156(c).  

Third, he alleges that he submitted photographs to the RO in 
February 2000 and that such a submission constituted an informal 
application for benefits.  




Factual Background

The Veteran served on active duty from January 1967 to January 
1969.  He sustained a small arms fire wound to the left side of 
his face on February 12, 1968.  The wound resulted in a through 
and through gunshot wound (GSW) of the left cheek, upper lip, and 
nose with soft tissue loss.  There was fracture and avulsion of 
teeth, a laceration of the left side of the tongue, and a 
fracture and avulsion of the alveolar process of the left 
maxilla.  

The Veteran submitted a VA Form 21-526e, Veteran's Application 
for Compensation or Pension at Separation from Service, which was 
received on March 5, 1969.   He listed the nature of the 
sickness, diseases, or injuries that he was claiming as "wound, 
missile, fae, left side, tongue, - fractured teeth - 9 thru 14 - 
wound and scar upper lip - fractured left maxilla - Feb 1968 -
Vietnam." 

A notation in the claims file indicates that the RO was unable to 
evaluate the Veteran's claim in March 1969 based on the medical 
records submitted.  It was noted that current medical records 
were needed because the medical evidence submitted was dated in 
February 1968.  The Board notes that service treatment records 
were associated with the claims file.  However, the RO made 
another request for all service, medical, and dental records in 
May 1969, but no additional medical records were located.

A vocational rehabilitation rating decision was issued in April 
1969.  That rating decision did not address the Veteran's claim 
for service-connected disability compensation benefits.

The Veteran was afforded a VA examination in May 1969.  The 
examiner noted that the Veteran had been issued a dental 
prosthetic replacement that was working satisfactorily.  The 
Veteran was reported to have said that he had no pain to the 
injured areas, and the examiner noted that he did not describe 
any other major medical or surgical illnesses referable to his 
military service.  The examiner indicated that the Veteran had a 
scar of the lip margin to the left columella and slight 
retraction of the left corner of the mouth.  He also said that, 
after removal of the partial bridge, the remaining soft tissue 
alveolar space appeared to be well maintained and healthy.  The 
examiner's impression was of a missile wound to the left face and 
maxilla with loss of permanent teeth.  

The Veteran was also afforded a VA dental examination in May 
1969.  After noting the missing teeth, the examiner reported that 
there were no residuals of the gunshot wound, but the Veteran was 
noted to have a scar on the left upper lip.  

The RO subsequently issued a rating decision in June 1969, which 
granted service connection for residuals of a gunshot wound to 
the face.  It was noted that the Veteran was wounded in Vietnam 
in February 1968 and sustained a gunshot wound to the face with 
the missile entering the left mandibular angle and transversing 
the left cheek with exit at the left maxillary lip.  There was 
also a fracture of the aveolar process left maxilla and 
laceration of the tongue.  The RO noted that the May 1969 VA 
examination report indicated that the Veteran had a scar on his 
lip and some slight retraction of the left corner of the mouth, 
but that the aveolar space appeared normal.  The RO characterized 
the residuals of the gunshot wound as a facial wound with muscle 
injury, a fracture of the left maxilla, and a laceration of the 
tongue.  A 10 percent disability rating was assigned effective 
from January 4, 1969, pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5325.  

The RO also issued a dental rating decision in July 1969, which 
granted service connection for the Veteran's teeth numbered 9 
through 14, as due to trauma from the gunshot wounds.  A letter 
was sent to the Veteran that same month notifying him that 
wartime service connection for treatment purposes was established 
for the condition of his teeth numbered 9 through 14.  The letter 
explained that the disability was not rated to a compensable 
degree and that he was not entitled to compensation for the 
condition.  It was also noted that he would continue to receive 
compensation as previously authorized, based on the 10 percent 
evaluation for his service-connected facial wound.

Thereafter, the Veteran submitted a notice of disagreement (NOD) 
in July 1969 in which he disagreed with his 10 percent disability 
evaluation.  He indicated that he had lost teeth and that the 
scar on his lip was very disfiguring.  He also claimed 
entitlement to service connection for a nervous disorder.

The RO acknowledged the notice of disagreement and the new claim 
of service connection for a nervous disorder in an August 1969 
letter that was sent to the Veteran.  He was informed that his 
notice of disagreement was being deferred pending receipt of 
additional evidence from the service department and that further 
action would taken as soon as the evidence was received.

The RO requested additional service treatment records in 
September 1969.  However, a response received later that month 
indicated that no additional medical records were found and that 
the file had been flagged.  It was noted that a supplemental 
report would be furnished when additional records were received.

The RO sent another letter to the Veteran in October 1969, which 
indicated that the RO was having difficulty obtaining all of his 
records from the service department and that prompt action would 
be taken once they were received.  

The RO later issued a rating decision in December 1969, which 
denied service connection for a nervous condition in December 
1969.  The RO also issued a statement of the case (SOC) during 
the same month.  The SOC denied the issues of entitlement to 
service connection for tooth number 8 and for a nervous condition 
and to an increased rating for his service-connected gunshot 
wound to the face with muscle injury, fracture of the left 
maxilla, and a laceration of the tongue.

Additional service treatment records were received in January 
1970.  However, they did not contain any information pertaining 
to post gunshot left mandible with nasal columella, left stenotic 
vestibule; a deviated nasal septum; a speech abnormality; or, 
left maxillary sinusitis.  Instead, the additional evidence 
included an audiogram, spectacle order form, immunization 
records, and a copy of the Veteran's September 1966 induction 
examination.

The RO issued a confirmed rating decision in January 1970.  
Specifically, the rating decision noted the receipt of additional 
service treatment records and indicated that there was no basis 
for a change in the prior rating decision.

The Veteran's submitted a substantive appeal in February 1970.  
He indicated that he was seeking service connection for a nervous 
disorder, service connection for tooth number 8, an increased 
evaluation for his service-connected gunshot wound to the face, 
and compensation for his dental claim.

Thereafter, the Board issued a decision dated on June 10, 1970.  
The issues on appeal were identified as entitlement to service 
connection for a nervous disorder and for tooth number 8 and 
entitlement to an increased rating for residuals of a facial 
gunshot wound, evaluated as 10 percent disabling.  The Board 
referred the Veteran's statement regarding compensation for his 
missing teeth to the RO for appropriate action.

The Board reviewed the Veteran's service treatment records and 
the results of the two VA examinations.  The Board denied service 
connection for a nervous disorder because there was no evidence 
of a nervous disorder in the Veteran's service treatment records 
or of a current a nervous disorder.  The Board also denied 
entitlement to service connection for tooth number 8 because no 
injury or damage to the tooth was noted in service and because 
there was no current evidence of injury or damage to the tooth.  
The Board did find that a separate 10 percent rating was in order 
for a disfiguring scar of the lip, but determined that there was 
no basis for a rating in excess of 10 percent for the other 
residuals of the Veteran's gunshot wound.  In particular, the 
Board found that the 10 percent rating was the highest rating 
available under Diagnostic Code 5325 and that a higher rating 
would require evidence of injury to the cranial nerves.  

The RO subsequently issued a rating decision in June 1970, which 
effectuated the separate 10 percent disability evaluation for a 
scar effective from January 4, 1969.  A SOC was also issued in 
July 1970 in which a compensable evaluation for missing teeth was 
denied.

In April 1992, the Veteran filed a claim seeking service 
connection for posttraumatic stress disorder (PTSD).  The RO 
requested a copy of the Veteran's service personnel records 
during the same month.  In August 1992, following receipt of the 
Veteran's service personnel records, VA outpatient treatment 
records for PTSD, and the results of a VA psychiatric 
examination, the RO granted the claim.  

In June 1994, the Veteran underwent a routine follow-up 
examination for PTSD, and in a June 1994 rating decision, the RO 
confirmed and continued the rating for PTSD.  

In August 2000, the Veteran's attorney requested a copy of his 
claims file under the Freedom of Information Act.  In October 
2000, she also requested that the RO mail another copy of the 
results of the 1994 VA PTSD examination.  

On October 16, 2000, the RO received a statement from the 
Veteran's attorney in which indicated that he wanted increased 
evaluations for his service-connected disabilities.  She also 
alleged that there was clear and unmistakable error (CUE) in a 
December 1969 rating decision.  

In November 2000, the Veteran underwent several VA contract 
examinations.  

In March 2001, the RO received several photographs of the 
Veteran's face.  A VA Form 21-4138 attached to the photographs 
was signed and dated on February 15, 2000.  

In a March 2005 decision, the Board denied a claim seeking 
revision of a June 1970 Board decision on the basis of CUE.  In 
denying the claim, the Board noted that the June and December 
1969 rating decisions were subsumed by the June 1970 Board 
decision.  See Manning v. Principi, 16 Vet. App. 534, 541 (2002).  
In rating the residuals of the gunshot wound, the Board found 
that the June 1970 decision in June 1970 was supported by the 
evidence of record and was consistent with the laws and 
regulation extant at that time.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims.  However, in a March 2007 
Memorandum Decision, the Court affirmed the Board's decision that 
denied revision of a June 1970 Board decision on the basis of 
CUE.  

In June 2004, April 2006, and April 2007, the Veteran underwent 
VA examinations.  As noted above, a July 2007 rating decision 
later granted service connection for post gunshot left mandible 
with nasal columella, left stenotic vestibule; a deviated nasal 
septum; a speech abnormality; and, left maxillary sinusitis 
effective from October 16, 2000.

In December 2007, the Board denied a claim for an earlier 
effective date prior to October 16, 2000, for the grant of 
service connection for PTSD, but did grant a 70 percent 
evaluation for PTSD.  


Law and Analysis

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen is 
the date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2009).  The effective 
date of an award of compensation based on direct service 
connection is the date following separation from service, if the 
claim is received within one year of that date.  Otherwise, the 
effective date is the date VA receives the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2009).

Under the laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2009).  A "claim" is defined broadly to 
include a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication indicating an intent to 
apply for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that 38 
C.F.R. § 3.155(a) does not contain the word "specifically," and 
that making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene judicial 
precedents and public policies underlying the statutory scheme).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution.  If the RO receives a complete application from 
the claimant within one year from the date it was sent, the RO 
will consider it filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009). 

A claim for benefits, whether informal or formal, remains pending 
until it is finally adjudicated.  38 C.F.R. § 3.160(c).  The 
Court has held that, normally, once a veteran files a claim, it 
remains open and pending until final action is taken by the RO. 
Hanson v. Brown, 9 Vet. App. 29, 31, (1996).  A claim for 
benefits will also be considered to be pending if VA has failed 
to notify the claimant of the denial or his claim or of his right 
to appeal an adverse decision.  Adams v. Shinseki, 568 F.3d 956, 
960 (2008).  

The Court has also held that a claimant's identification of the 
benefit sought does not require any technical precision. 
Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (quoting Ingram 
v. Nicholson, 21 Vet. App. 232, 256-57 (2007), which found that 
"[i]t is the pro se claimant who knows what symptoms he is 
experiencing and that are causing him disability, .... [and] it 
is the Secretary who knows the provisions of title 38 and can 
evaluate whether there is a potential under the law to compensate 
an averred disability based on a sympathetic reading of the 
material in a pro se submission.")

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in MacPhee v. Nicholson, 459 F.3d 1323, 1325 
(Fed.Cir.2006), held that "Section 3.155(a) is directed to an 
original informal claim and requires the informal claim 'identify 
the benefit sought' and 'indicat[e] an intent to apply for one or 
more benefits.'"  The Federal Circuit, however, has also held 
that "[w]here the veteran files more than one claim with the RO 
at the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied." 
Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).

The Court has held that before VA can adjudicate an original 
claim for benefits "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek it" 
and that the Board is not required to conjure up issues that were 
not raised by an appellant. See Brannon v. West, 12 Vet. App. 32 
(1998).  The Court has also held that "[t]he mere existence of 
medical records generally cannot be construed as an informal 
claim; rather, there must be some intent by the claimant to apply 
for a benefit." Criswell v. Nicholson, 20 Vet. App. 501, 504 
(2006).  The failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date is 
remandable error. See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 
Vet. App. 196, 198-99 (1992).

A previous RO determination that is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE). See 38 C.F.R. § 3.105(a) (2009).  

Under the provisions of 38 C.F.R. § 3.156(c)(1), it states that 
at any time after VA issues a decision on a claim, it receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  Such records include service records that 
are related to a claimed in-service event, but that such records 
do not apply when VA could not have obtained the records because 
they did not exist or because the claimant failed to provide 
sufficient information for VA to identify and obtain the records.  
Id. at (c)(2).

Upon review of the evidence of record, the Board finds that the 
October 16, 2000, effective date assigned constitutes the 
earliest effective date available under law.  First, the Board 
concludes that there were no pending and unadjudicated claims 
that had been filed in 1968.  As noted above, VA first received a 
claim for benefits in March 1969.  The conditions listed on the 
Veteran's original claim included a missile wound to the left 
side of the face, tongue, fractured teeth (9 through 14), a wound 
and scar of the upper lip, and a fractured left maxilla.  There 
was no mention of a nasal columella and left stenotic vestibule, 
a deviated nasal septum, a speech abnormality, or left maxillary 
sinusitis, nor was there any evidence of such residuals at that 
time. 

Moreover, even if the Veteran did intend to file a claim for 
service connection for post mandible with nasal columella and 
left stenotic vestibule, a deviated nasal septum, a speech 
abnormality, or left maxillary sinusitis in his March 1969 VA 
Form 21-526e, such a claim would have been adjudicated it in the 
June 1969 rating decision.  In Deshotel v. Nicholson, 457 F.3d 
1258 (Fed.Cir.2006), and in Ingram v. Nicholson, 21 Vet. App. 232 
(2007), the Federal Circuit and the Court recognized the 
existence of an implicit denial rule.  The "implicit denial" 
rule provides that, in certain circumstances, a claim for 
benefits will be deemed to have been denied, and thus finally 
adjudicated, even if VA did not expressly address that claim in 
its decision. See Deshotel, 457 F.3d at 1261.  When a RO decision 
"discusses a claim in terms sufficient to put the claimant on 
notice that it was being considered and rejected, then it 
constitutes a denial of that claim even if the formal 
adjudicative language does not 'specifically' deny that claim." 
Ingram, 21 Vet. App. at 255.  The key question in the implicit 
denial inquiry is whether it would be clear to a reasonable 
person that VA's action that expressly refers to one claim is 
intended to dispose of others as well. Adams v. Shinseki, 568 
F.3d 956, 962-963 (Fed. Cir. 2009).  As previously noted, the 
June 1969 rating decision adjudicated the claim for service 
connection for residuals of a gunshot wound to the face.  The 
Veteran was later granted service connection for post mandible 
with nasal columella and left stenotic vestibule, a deviated 
nasal septum, a speech abnormality, or left maxillary sinusitis 
as a residual of the gunshot wound.  Thus, it would seem clear 
that the RO did consider and adjudicate the issue, but would have 
denied it because there was no evidence of those residuals being 
present at that time.  Instead, the June 1969 decision granted 
service connection for the residuals of a gunshot wound that were 
present at that time, characterized as a facial wound with muscle 
injury, a fracture of the left maxilla, and a laceration of the 
tongue.  Therefore, the Board finds that there were no pending or 
unadjudicated claims.

The June 1969 rating decision was later subsumed by the June 1970 
Board decision.  The Veteran did allege that there was CUE in the 
June 1970 Board decision.  However, as previously indicated, a 
March 2005 decision denied the CUE claim, and the Court later 
affirmed the March 2005 Board decision.  

The Board notes that the question of whether notice of the 
Veteran's appellate rights was provided following the earlier 
rating decisions was addressed in the March 2005 Board decision, 
which was latter affirmed by the Court in a March 2007 memorandum 
decision.  As such, that contention need not be addressed herein.  

The Board does observe that additional service treatment records 
were obtained and associated with the claims file prior to 
October 16, 2000.  The law provides that an award based all or in 
part on relevant official service department records that existed 
and had not been associated with the claims file when VA first 
decided a claim will be effective on the date entitlement or 
arose or the date VA received the previously decided claim, 
whichever is later. See 38 C.F.R. § 3.156(c)(3).  However, as 
previously noted, the additional service treatment records did 
not reference post gunshot left mandible with nasal columella, 
left stenotic vestibule; a deviated nasal septum; a speech 
abnormality; or, left maxillary sinusitis.  Instead, the 
additional evidence included an audiogram, spectacle order form, 
immunization records, and a copy of the Veteran's September 1966 
induction examination.  As such, those records were not relevant 
to his gunshot wound to the face or to the disabilities currently 
at issue for purposes of this appeal.  Indeed, the decision to 
grant service connection for post gunshot left mandible with 
nasal columella, left stenotic vestibule; a deviated nasal 
septum; a speech abnormality; and, left maxillary sinusitis, was 
not based on those records.  Instead, the grant of service 
connection was based on the results of a VA examination.  
Therefore, the Board finds that the provisions of 38 C.F.R. § 
3.156(c)(3) are not applicable in this case.

The Board has also reviewed the record to determine whether any 
communication to VA made by or on behalf of the Veteran prior to 
October 16, 2000, could be construed as a claim for service 
connection for post gunshot left mandible with nasal columella, 
left stenotic vestibule; a deviated nasal septum; a speech 
abnormality; and, left maxillary sinusitis. See Servello, supra; 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [noting 
that VA must liberally construe all documents filed by a claimant 
in order to determine, or even to infer, what claims have been 
filed].  However, the record does not contain any statement dated 
earlier than October 16, 2000, indicating an intent to file a 
claim.  In fact, the Veteran did not submit anything to VA 
mentioning such disorders prior to October 16, 2000.  As such, 
the Veteran did not demonstrate an intent to raise an informal 
claim for service connection for post gunshot left mandible with 
nasal columella, left stenotic vestibule; a deviated nasal 
septum; a speech abnormality; and, left maxillary sinusitis prior 
to October 16, 2000.

The Board does acknowledge the Veteran's argument that he filed 
an informal claim for benefits in February 2000.  Although there 
is a document with photographs attached that is dated in February 
2000, the evidence was not received by VA until March 2001.  It 
is unclear as to why there was a discrepancy between the date of 
the document and the date on which the document was received.  
However, there is a presumption of regularity in the law to the 
effect that "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have properly 
discharged their official duties."  Clear evidence to the 
contrary is required to rebut the presumption of regularity. 
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While 
the Ashley case dealt with regularity in procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption 
of regularity was applied to procedures at the RO level, such as 
in the instant case.  It is clear from these cases that a 
statement of an appellant, standing alone, is not sufficient to 
rebut the presumption of regularity in RO operations. See Jones 
v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. 
App. 62. 64-65 (1992).  Once the presumption of regularity has 
been rebutted by clear evidence, however, the burden of proof 
shifts to the VA to show that the administrative procedure was 
actually complied with.

In order to rebut the presumption of administrative regularity in 
this case, the evidence must show that the Veteran submitted the 
document and photographs in February 2000, that a VA employee did 
not mark the proper date of receipt, or that the document had 
been lost or misplace.  However, the record does not contain any 
evidence supporting such a finding.  To this end, the earliest 
receipt of any submission by the Veteran was in March 2001.  
Therefore, the Board finds that there is insufficient evidence to 
rebut the presumption of regularity in RO operations.  
Accordingly, applying the presumption to the instant case, the 
Board must conclude that the Veteran did not file an application 
for VA benefits in February 2000.

In summary, the first evidence of a claim for service connection 
for post gunshot left mandible with nasal columella, left 
stenotic vestibule; a deviated nasal septum; a speech 
abnormality; and, left maxillary sinusitis is the informal claim 
that was received by the RO on October 16, 2000.  In the absence 
of evidence of a written intent to file a claim for service 
connection prior to October 16, 2000, the Board concludes that 
the criteria for entitlement to an effective date earlier than 
October 16, 2000, for the grant of service connection for service 
connection for post gunshot left mandible with nasal columella, 
left stenotic vestibule; a deviated nasal septum; a speech 
abnormality; and, left maxillary sinusitis are not met.  The 
preponderance of the evidence is against these claims, and the 
benefit-of-the-doubt rule is thus not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

The appeal of the claim for entitlement to an initial rating in 
excess of 30 percent for post gunshot left mandible with nasal 
columella, left stenotic vestibule is dismissed.  

The appeal of the claim for entitlement to an initial rating in 
excess of 10 percent for a speech abnormality is dismissed.  

The appeal of the claim for entitlement to an initial rating in 
excess of 10 percent for left maxillary sinusitis is dismissed.  

An effective date prior to October 16, 2000, for the grant of 
service connection for post gunshot left mandible with nasal 
columella, left stenotic vestibule is denied.  

An effective date prior to October 16, 2000, for the grant of 
service connection for a deviated nasal septum is denied.  

An effective date prior to October 16, 2000, for the grant of 
service connection for a speech abnormality is denied.  

An effective date prior to October 16, 2000, for the grant of 
service connection for left maxillary sinusitis is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


